DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 11, applicant adds the qualifier “in particular” along with specific example, such as “a rolled spring eye”. The use of a narrow limitation or preference that falls within a broader limitation in the same claim renders the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (US – 4,575,057).
As per claim 1, Robertson discloses Filament wound Composite Material Leaf Spring comprising:
a spring leaf for a leaf spring (Title, Fig: 1-3), wherein the spring leaf (10, 11, Fig: 1-3) has an upper side (10, Fig: 3), a lower side (opposite side of 10, Fig: 3), two lateral sections (11 on both sides, Fig: 3) extending between the upper side (10) and the lower side (Fig: 3), a longitudinal axis (Attached figure and fig: 5), a section plane (L’E and LE) extending perpendicularly to the upper side and lower side and through the longitudinal axis (Attached figure and fig: 1-3, 5), two end sections (D, Fig: 1), and a middle section (C+B+A+B+C, Fig: 1-3, 5) extending between the end sections (D, Fig: 1), wherein the middle section has a clamping region (A or LA, Fig: 1, 5) and wherein a main tension region (LE+LW+LI, Fig: 5) is provided between at least one of the end sections (D) and the clamping region (A or LA, Fig: 1, 5) the thickness of which decreases parabolically in the direction from the clamping region to the end section (D) wherein the width of the main tension region (LE+LW+LI) extending between the section plane (Attached figure A, Fig: 1, 5) according to a quadratic function (See figure 2, lower region).

As per claim 2, Robertson discloses wherein the width of the main tensioning section (LE+LW+LI, Fig: 5) extending between the section plane (Attached figure and fig: 1, 5) and a lateral edge (both ends, Fig: 1, 5) of the spring leaf extends according to a quadratic function (Fig: 1-2 and 5).

As per claim 3, Robertson discloses wherein a lateral section and/or a lateral edge (section C, Fig: 1, 5) of the spring leaf in the main tension region (LE+LW+LI) extends essentially corresponding to the shape of a parabola arm (Fig: 1-3, 5),

As per claim 4, Robertson discloses wherein the regions on both sides of the section plane (Attached figure and fig: 1, 5) are symmetrical to one another (Attached figure and fig: 1, 5).

    PNG
    media_image1.png
    504
    656
    media_image1.png
    Greyscale


As per claim 7, Robertson discloses wherein a transition region (C, Fig: 1-3, 5) is arranged between the main tension region (LE+LW+LI) and the clamping region and/or between the main tension region and the end section, wherein the thickness of the spring leaf decreases in the transition region from the clamping region to the deformation region and/or in the transition region (C, Fig: 1, 5) from the deformation region to the end section (Fig: 1-3, 5-6).

As per claim 8, Robertson discloses wherein the transition region (C) from the clamping region (A, LA) to the main tension region (LE+LW+LI) and/or the transition 

As per claim 9, Robertson discloses wherein after the main tension region (LE+LW+LI), viewed in the direction from the clamping region (A, LA) to the end section (D), the width and/or the thickness of the transition region or end section adjoining thereon decreases, remains essentially constant, or increases (the conical shape of the leaf spring 40, (Fig: 6).

As per claim 10, Robertson discloses wherein the spring leaf (40) has a means (50) in at least one end section (Fig: 6) for connecting the spring leaf to a chassis or to attachment parts of a wheel suspension, in particular a rolled spring eye (This invention related to a filament wound composite material leaf spring suitable for use in a suspension system, for example, an automotive vehicle suspension system, Col: 1, Ln: 6-10, Fig: 1-3, 5-6).
Also see claim rejection 112 above.

As per claim 11, Robertson discloses wherein a main tension region (LE+LW+LI) is arranged in the middle section on each of the two sides of the clamping region (A, LA), in particular the middle section of the leaf spring (Fig: 1, 5) is formed essentially symmetrically to the clamping region (A, LA) on both sides of the clamping region.
Also see claim rejection 112 above.

As per claim 12, Robertson discloses a leaf spring for a wheel suspension wherein the leaf spring (Fig: 1-3, 5-6) has at least one spring leaf (Fig: 1-3, 5-6).

As per claim 13, Robertson discloses wherein the leaf spring is a parabolic spring or a trailing suspension arm spring (Fig: 1-3, 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (US – 4,575,057) as applied to claim 1 above, and further in view of Galazin (WO – 01/53779 A1), from IDS).
As per claim 5, Robertson discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the main tension region has a first subregion and a farther subregion in the direction from the clamping region toward the end region, wherein the thickness of the first subregion decreases with uniform width and the thickness of the further subregion decreases with decreasing width.
Galazin discloses Spring Beam Suspension with Compressed Axle Mount comprising:
the main tension region (Attached figure and fig: 2-3) has a first subregion (Attached figure and fig: 2-3) and a farther subregion (Attached figure and fig: 2-3) in the direction from the clamping region (66+68+70, Fig: 2-3) toward the end region (56, 63, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Filament wound Composite Material Leaf Spring of the Robertson to make the main tension region has a first subregion and a farther subregion in the direction from the clamping region toward the end region, wherein the thickness of the first subregion decreases with uniform width and the thickness of the further subregion decreases with decreasing width as taught by Galazin in order to provide trailing arm suspension with improved roll stability.

As per claim 6, Galazin further discloses wherein the width sectionally decreases linearly in the further subregion (Fig: 2-3).

    PNG
    media_image2.png
    454
    472
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Robertson (US – 4749534 A),
B: Land et al. (US – 2006/0103103 A1), and
C: Platner et al. (US – 2005/0051933 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                      

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657